Citation Nr: 1403995	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma.

2.  Entitlement to a rating in excess of 10 percent for talar dome fracture and degenerative joint disease, right ankle, status post arthroscopy, with removal of loose bodies (right ankle disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1994 to October 1995 and from February 1998 to February 2002.

These matters come before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, the Veteran testified at a Travel Board hearing before a Veteran's Law Judge who is no longer employed at the Board.  In November 2013, the Veteran was informed of this fact and of his right to request a hearing to be conducted by a Veteran's Law Judge who will decide his case.  He was advised that if he did not respond within 30 days from the date of the letter, it will be assumed that he does not want another hearing.  The Veteran did not respond.  As such, the Board will proceed with adjudication of the issues on appeal.  In March 2011, these matters were previously remanded by the Board for additional development.

In March 2011, the Board referred the matter of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for erectile dysfunction.  It appears no action has been taken on this matter.  Accordingly, it is again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The service-connected asthma is not shown to be productive of forced expiratory volume in one second (FEV1) of 40 to 55 percent predicted, or; forced expiratory volume in one second to forced vital capacity (FEV1/FVC) of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

2.  From July 9, 2007, to June 29, 2011, the Veteran's right ankle disability was manifested by marked limitation of motion.   

3.  From June 29, 2011, the Veteran's right ankle disability is manifested by no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected asthma have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code (Code) 6602 (2013). 

2.  From July 9, 2007, to June 29, 2011, the criteria for the assignment of a 20 percent rating (but no higher) for right ankle disability were met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5271 (2013). 

3.  From June 29, 2011, the criteria for the assignment of a rating in excess of 10 percent for right ankle disability were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5271 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.
  
VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in July 2007, October 2009, and June 2011.  All known and available records relevant to the matters of an increased rating for asthma and an increased rating for right ankle disability have been obtained and associated with the record; and the Veteran and his representative have not contended otherwise.
 
VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision as to the matter of an increased rating at this time.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155;          38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Asthma

The Veteran's service-connected asthma has been rated by the RO under the provisions of Code 6602.

Under the criteria for Code 6602, a 30 percent rating is assigned for asthma productive of FEV1 of 56 to 70 percent predicted, or; FEV1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

A 60 percent rating is assigned for asthma productive of FEV1 of 40-55 percent predicted, or; FEV1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned for asthma productive of FEV1 less than 40 percent predicted, or; FEV1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.



On July 2007 VA respiratory examination, the Veteran reported continued periodic problems with wheezing, and stated he used Levalbuterol once a day and a Formoterol inhaler twice a day.  He had not needed emergency treatment for his asthma for many years, had no cough, and Levalbuterol relieved the symptoms without difficulty.  The examination notes indicate that the Veteran did not appear for pulmonary function testing.  He was diagnosed with bronchial asthma.  

November 2008 and February 2009 VA treatment records indicate that his medications included a Formoterol inhaler and a Mometasone inhaler, and his diagnosis was asthma.

On October 2009 VA respiratory examination, the examiner noted no emergency treatment for asthma in many years.  The examiner indicated that the course since onset had been stable, and treatment was described as an inhaled bronchodilator and an inhaler anti-inflammatory.  It was noted that the Veteran did not use oral steroids, parenteral steroids, antibiotics, or other immunosuppressives.  There were no side effects from the current treatment, the treatment response was good, and the symptoms were relieved by treatment.  Acute asthma attacks occurred less than once a year and the Veteran had several clinical visits per year for exacerbations.  There was no history of a cough or hemoptysis, and the Veteran had wheezing at least once a day.  He had occasional dyspnea at rest and with mild exertion, and he frequently had dyspnea on moderate and severe exertion.  There was no history of respiratory failure and no periods of incapacitation.

On examination, there were no abnormal respiratory findings.  The examiner noted that the Veteran had mild impairment between asthma attacks.  Pulmonary function testing showed pre-medication results of FEV1 of 84 percent, FVC of 94 percent, and FEV1/FVC of 69 percent, post 76 percent.  It was noted that the testing showed a minimal obstructive lung defect.  The airway obstruction was confirmed by the decrease in flow rate at peak flow and flow at 50 and 75 percent of the flow volume curve.  Lung volume and diffusion capacity were within normal limits, and there was significant response to bronchodilator.  The examiner diagnosed the Veteran with mild persistent asthma that was in the category of obstructive respiratory disease.  There were no significant occupational effects, and the effects in activities of daily living were mild for chores and moderate for exercise and sports.

VA treatment notes from April 2010 indicate that the Veteran was prescribed Fluticasone, Albuterol, and Mometasone.  He was also given a prescription for Medrol.  The Veteran submitted information indicating that Fluticasone is a corticosteroid and that Mometasone is a synthetic steroid hormone.  

In June 2010, the Veteran testified that he was recently prescribed a pill for the congestion inside his lungs.  He also reported using inhalers daily.

VA treatment records dated from December 2006 (located in Virtual VA) reflect ongoing treatment for asthma.  A December 2006 record noted a history of asthma and that the Veteran needed his Advair and albuterol refilled.  It was further noted that he was not having any current major problems, but that he gets frequent bronchitis.  In April 2010, the assessment was asthma exacerbation.  In September 2010, June 2011, July 2011, September 2011, and March 2012, active problems were noted as intrinsic asthma, unspecified, and chronic obstructive asthma, with acute exacerbation.

Based on the evidence of record, the Board must conclude that a rating in excess of 30 percent is not warranted.  The October 2009 VA examination clearly indicated that PFTs did not demonstrate FEV of 40 to 55 percent predicted, or, FEV1/FVC of 40 to 55 percent to warrant a rating of 60 percent.  Rather PFTs on examination showed findings of FEV1of 84 percent and FEV1/FVC of 69 percent.

Additionally, there has been no objective medical evidence of record indicating that the Veteran's asthma was manifested by at least monthly visits to a physician for required care of exacerbations.  On October 2009 VA examination, it was noted that the Veteran had several clinical visits per year for exacerbations.  An April 2010 treatment record noted an asthma exacerbation, but did not reflect at least monthly visits to a physician for treatment of such.  There is also no evidence to suggest more than one attack per week with episodes of respiratory failure to warrant an even higher 100 percent rating.

Further, there has been no objective medical evidence of record indicating that the Veteran's asthma was manifested by intermittent (at least three per year) courses of systemic corticosteroids, or required daily use of systemic high dose corticosteroids or immuno-suppresive medications.  In this regard, the Board acknowledges that the Veteran takes inhaled medications daily; however, inhaled medication cannot qualify an individual for a 60 percent evaluation.  The Veteran was prescribed Medrol in April 2010, which is taken orally and is a systemic corticosteroid.  However, the treatment records only show that the Veteran had one course of this medication (in April 2010).  Although the Veteran indicated at the June 2010 hearing that he was to have additional courses of Medrol, updated (since then) treatment records do not reflect this.

The Board has carefully reviewed and considered the lay statements of record regarding the severity of his asthma.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the severity of a complex pulmonary process falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

Moreover, the record does not establish that the rating criteria are inadequate for rating the Veteran's asthma such that an extraschedular rating is warranted.  The Veteran's disability requires him to take daily medications (however not systemic high dose corticosteroids or immuno-suppressive medications) to include daily use of inhalers.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, a preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected asthma.  As the preponderance of the evidence weights against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Ankle

The Veteran's service-connected right ankle disability has been rated by the RO under the provisions of Code 5271.

Under the criteria for Code 5271, a 10 percent rating is warranted for moderate limitation of motion of an ankle.  A 20 percent rating requires marked limitation of motion of an ankle.  Normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination on July 9, 2007.  At that time, he reported constant pain that flared when he stood for two to three hours.  When the pain got severe, the right ankle would swell.  The examiner noted no impact on his occupation as a salesperson, and no impact on his activities of daily living, except that he could not do recreational activities such as running and jumping.  He wore a gel air cast.  Examination of the right ankle revealed no redness, warmth, swelling, or tenderness.  Dorsiflexion was to 10 degrees, without pain, and plantar flexion was to 20 degrees, with pain.  The examiner noted that there was no loss in range of motion following three repetitions.  The diagnosis was fracture of the right talus, with chronic pain and status of removal of loose bodies.

February 2009 VA treatment records indicate that he was taking Tramadol for pain.  A July 2009 VA treatment record noted intermittent right sub-talar pain.  A May 2010 orthotics prosthetics consult record (located in Virtual VA) noted an order for an ankle brace.


At the June 2010 hearing, the Veteran testified that he has to get out of bed slowly because of his ankle, and can fall if he gets up too quickly.  It is swollen in the morning, he has sharp pain, and he could not wear shoes due to pain.  There were gel inserts in his sneakers and he had difficulty walking up stairs.  The Veteran further testified that his right ankle had gotten worse and that he could no longer do things such as walking for a long period or running with his children.

On June 29, 2011, VA examination, the Veteran reported daily pain with intermittent swelling.  Current treatment was noted as Tramadol taken as needed, which is moderately effective.  It was further noted that he wears an ankle brace daily.  The examiner stated there are no significant current effects on occupation, but that limitations would include prolonged standing or walking.  On examination, the Veteran's gait was mildly antalgic and tenderness was noted along the lateral, anterior malleolus.  There was no deformity or grinding.  Range of motion studies reflect dorsiflexion to 20 degrees with pain and plantar flexion to 35 degrees with pain.  Strength was 5/5.  The examiner noted that there is objective evidence of pain with active motion, which increases with each repetition, but does not result in further loss of range of motion.  Right ankle X-rays reflect no acute fracture or dislocation.  The impression was right talar dome fracture, status post surgical repair now with degenerative joint disease and chronic right ankle strain.

Based on the evidence of record, the Board finds that effective July 9, 2007, a 20 percent rating is warranted as the evidence more closely approximates marked limitation of motion.  In this regard, findings on July 2007 VA examination reflect dorsiflexion to 10 degrees, without pain, which is half of normal, and plantar flexion to 20 degrees, with evidence of pain, which is less than half of normal.  As such, the Board must conclude that the Veteran's right ankle as of this date was manifested by marked limitation of motion and a 20 percent rating is warranted from July 9, 2007.  

However, from June 29, 2011 (the date of the Veteran's subsequent VA examination), range of motion findings reflect dorsiflexion to 20 degrees with pain and plantar flexion to 35 degrees with pain.   he Board is unable to view these findings are more nearly approximating marked limitation of motion as the Veteran's dorsiflexion is normal and his plantar flexion is limited to only 5 degrees of normal.  Accordingly, the Board finds that from June 29, 2011, the Veteran's right ankle disability is manifested by no more than moderate limitation of motion and a 10 percent rating is warranted for this period.  In effect, the Board has determined that in keeping with Hart v. Mansfield, different ratings are warranted for these different periods based on the evidence in this case. 

The Board has considered whether other rating criteria for the ankle would be more appropriate and would result in higher ratings.  However, the examination reports do not show anklyosis or malunion.  As such, the ankle is properly rated under range of motion criteria set forth in Code 5271.

The Board acknowledges that the right ankle disability does result in some impairment and does not doubt the Veteran's reports of pain and associated symptoms.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the severity of an orthopedic disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The Board finds that the Veteran's current right ankle impairment is fully contemplated by the staged ratings of 20 percent from July 9, 2007, to June 29, 2011, and 10 percent from that date.

In conclusion, the Board finds that the evidence supports a finding that the criteria for a 20 percent rating were met from July 9, 2007, to June 29, 2011, as supported by the July 2007 VA examination findings.  However, a preponderance of the evidence is against a rating in excess of 20 percent prior to June 29, 2011 and is against a rating in excess of 10 percent from June 29, 2011.

Moreover, the record does not establish that the rating criteria are inadequate for rating the Veteran's right ankle disability such that an extraschedular rating is warranted.  The Veteran's disability is manifested by pain and swelling and requires him to take pain medication on an as needed basis.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.   On October 2009 VA examination, it was noted that there is no limitation of employment due to asthma.  On June 2011 VA examination, it was noted that the Veteran is presently working full-time and denied time lost from work in the prior 12 months.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a rating in excess of 30 percent for service-connected asthma is not warranted.  Entitlement to a rating in excess of 10 percent for right ankle disability from June 29, 2011 is not warranted.  To this extent, the appeal is denied.

Entitlement to a 20 percent rating (but no higher) for right ankle disability from July 9, 2007, to June 29, 2011 is warranted.  To this extent the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


